                                                                                                                                               

Exhibit 10.4

 

AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY AGREEMENT

 

AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”)
dated as of January 4, 2011 among GAMESTOP CORP., a corporation organized under
the laws of the State of Delaware having a place of business at 625 Westport
Parkway, Grapevine, Texas 76051, as Lead Borrower; the Subsidiary Borrowers
party hereto (together with the Lead Borrower, individually, a “Grantor” and
collectively, the “Grantors”); and BANK OF AMERICA, N.A., a national banking
association, as collateral agent (in such capacity, the “Collateral Agent” for
the Credit Parties, in consideration of the mutual covenants contained herein
and benefits to be derived herefrom

 

WITNESSETH:

WHEREAS, the Lead Borrower and certain of the Grantors, among others, have
entered into (i) that certain Credit Agreement, dated as of October 11, 2005 (as
amended and in effect on and prior to the date hereof, the “Existing Credit
Agreement”) by, among others, the Lead Borrower, the other Borrowers party
thereto, the “Lenders” as defined therein, Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”, Citicorp North America, Inc., as
“Syndication Agent”, and Merrill Lynch Capital a Division of Merrill Lynch
Business Financial Services, Inc., as “Documentation Agent”, (ii) that certain
Security Agreement, dated as of October 11, 2005 (as amended and in effect on
and prior to the date hereof, the “Existing Security Agreement”) by and among
such Grantors and Bank of America, N.A., as “Collateral Agent”, and (iii) that
certain Patent and Trademark Security Agreement, dated as of October 11, 2005
(as amended and in effect on and prior to the date hereof, the “Existing Patent
and Trademark Security Agreement”) by and among such Grantors and Bank of
America, N.A., as “Collateral Agent”; and

WHEREAS, contemporaneously herewith, the Grantors and the Collateral Agent,
among others, are amending and restating the Existing Credit Agreement in its
entirety pursuant to that certain Amended and Restated Credit Agreement dated as
of even date herewith (as such may be amended, modified, supplemented or
restated hereafter, the “Credit Agreement”) by and between, among others, (i)
the Grantors, as Borrowers, (ii) the Lenders named therein, (iii) Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders, and
(iv) Bank of America, N.A., as Issuing Bank; and

WHEREAS, contemporaneously herewith, the Grantors and the Collateral Agent are
amending and restating the Existing Security Agreement in its entirety pursuant
to that certain Amended and Restated Security Agreement dated as of even date
herewith (as such may be amended, modified, supplemented or restated hereafter,
the “Security Agreement”) by and among the Grantors and the Collateral Agent;
and

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure the Secured Obligations (as defined in the Security Agreement).



 

--------------------------------------------------------------------------------



                                                                                                                                               



NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Patent and Trademark Security Agreement shall be amended and restated in its
entirety to read as follows (it being agreed that this Agreement shall not be
deemed to evidence or result in a novation under the Existing Patent and
Trademark Security Agreement):

 

Section 1

Definitions

 

1.1       Generally.  Unless the context otherwise requires, all capitalized
terms used but not defined herein shall have the meanings set forth in the
Credit Agreement or the Security Agreement, as applicable, and all references to
the UCC shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the UCC differently than in another Article thereof, the term shall have the
meaning set forth in Article 9, and provided further that if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of the security interest in any IP Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

1.2       Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

(a)        “Intellectual Property” shall have the meaning assigned to such term
in Section 3 hereof.

(b)        “IP Collateral” shall have the meaning assigned to such term in
Section 2 hereof.

(c)        “Licenses” shall mean, collectively, the Patent Licenses and
Trademark Licenses.

(d)        “Patents” shall mean all letters patent and applications for letters
patent of each Grantor, and the inventions and improvements therein disclosed,
and any and all divisions, reissues and continuations of said letters patent
including, without limitation the patents listed on EXHIBIT A annexed hereto and
made a part hereof.

(e)        “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, the
agreements listed on EXHIBIT A annexed hereto and made a part hereof.

 

--------------------------------------------------------------------------------



                                                                                                                                               

(f)         “PTO” shall mean the United States Patent and Trademark Office or
any other federal governmental agency which may hereafter perform its functions.

(g)        “Trademarks” shall mean all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, trade
styles, service marks, designs, logos and other source or business identifiers
of each Grantor, whether registered or unregistered, including, without
limitation, the trademarks listed on EXHIBIT B annexed hereto and made a part
hereof, together with all registrations and recordings thereof, all applications
in connection therewith, and any goodwill of the business connected with, and
symbolized by, any of the foregoing.

(h)        “Trademark Licenses” shall mean all agreements, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, including, without limitation, the agreements listed on EXHIBIT B
annexed hereto and made a part hereof.

1.3       Rules of Interpretation.  The rules of interpretation specified in
Sections 1.2 through 1.6 of the Credit Agreement shall be applicable to this
Agreement.

Section 2

Security Interest

In furtherance and as confirmation of the Security Interest granted by the
Grantors to the Collateral Agent (for the ratable benefit of the Credit Parties)
under the Security Agreement, and as further security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby ratifies such Security Interest and grants to the Collateral
Agent (for the ratable benefit of the Credit Parties) a continuing security
interest, with a power of sale (which power of sale shall be exercisable only
following the occurrence of an Event of Default), in all of the present and
future right, title and interest of the Grantors in and to the following
property, and each item thereof, whether now owned or existing or hereafter
acquired or arising, together with all products, proceeds, substitutions, and
accessions of or to any of the following property (collectively, the “IP
Collateral”):

 

(a)        All Patents and Patent Licenses.

(b)        All Trademarks and Trademark Licenses.

(c)        All renewals of any of the foregoing.

(d)        All General Intangibles connected with the use of, or related to, any
and all Intellectual Property (including, without limitation, all goodwill of
the Grantors and their business, products and services appurtenant to,
associated with, or symbolized by, any and all Intellectual Property and the use
thereof).

(e)        All income, royalties, damages and payments now and hereafter due
and/or payable under and with respect to any of the foregoing, including,
without limita­ tion, payments under all Licenses entered into in connection
therewith and damages and payments for past or future infringements or
dilu­tions thereof.



 

--------------------------------------------------------------------------------



                                                                                                                                               



(f)         The right to sue for past, present and future infringe­ments and
dilu­tions of any of the foregoing.

(g)        All of the Grantors’ rights corre­sponding to any of the foregoing
throughout the world.

Section 3

Protection of Intellectual Property By Grantors

Except as set forth below in this Section 3, the Grantors shall undertake the
following with respect to each of the items respectively described in Sections
2(a), (b), (c), and (d) (collectively, the “Intellectual Property”):

 

3.1       Pay all renewal fees and other fees and costs associated with
maintaining the Intellectual Property and with the processing of the
Intellectual Property and take all other reasonable and necessary steps to
maintain each registration of the Intellectual Property.

3.2       Take all actions reasonably necessary to prevent any of the
Intellectual Property from becoming forfeited, abandoned, dedicated to the
public, invalidated or impaired in any way.

3.3       At the Grantors’ sole cost, expense, and risk, pursue the prompt,
diligent processing of each application for registration which is the subject of
the security interest created herein and not abandon or delay any such efforts.

3.4       At the Grantors’ sole cost, expense, and risk, take any and all action
which the Grantors reasonably deem appropriate under the circumstances to
protect the Intellectual Property from infringement, misappropriation or
dilution, including, without limitation, the prosecution and defense of
infringement actions.

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, and no Material Adverse Effect would result therefrom, no Grantor
shall have an obligation to use or to maintain any Intellectual Property (i)
that relates solely to any product that has been discontinued, abandoned or
terminated, and (ii) that has been replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the lien created by this Agreement.

 

Section 4

Grantors’ Representations and Warranties

The Grantors represent and warrant that:

 

 

--------------------------------------------------------------------------------



                                                                                                                                               

4.1       EXHIBIT A is a true, correct and complete list of all Patents and
Patent Licenses owned by the Grantors as of the date hereof.

4.2       EXHIBIT B is a true, correct and complete list of all Trademarks and
Trademark Licenses owned by the Grantors as of the date hereof.

4.3       Except as set forth in EXHIBITS A and B, none of the Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which any Grantor is the licensor or franchisor.

4.4       All IP Collateral is, and shall remain, free and clear of all Liens,
encumbrances, or security interests in favor of any Person, other than Permitted
Encumbrances and Liens in favor of the Collateral Agent.

4.5       Each Grantor owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted.  No material
claim has been asserted and is pending by any Person challenging or questioning
the use by any Grantor of any of the Intellectual Property owned by any Grantor
or the validity or effectiveness of any of the Intellectual Property owned by
any Grantor, nor does any Grantor know of any valid basis for any such claim,
except as otherwise set forth in the Credit Agreement.  To the knowledge of the
Grantors, the use by the Grantors of the Intellectual Property does not infringe
the rights of any Person in any material respect.  No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or any Grantor’s rights in, any Intellectual
Property in any respect that could reasonably be expected to have a Material
Adverse Effect on the business or the property of any Grantor.

4.6       The Grantors shall give the Collateral Agent written notice (with
reasonable detail) within ten (10) days following the occurrence of any of the
following:

(a)        The Grantors’ obtaining rights to, and filing applications for
registration of, any new Intellectual Property, or otherwise acquiring ownership
of any newly registered Intellectual Property (other than the Grantors’ right to
sell products containing the trademarks of others in the ordinary course of the
Grantors’ business). 

(b)        The Grantors’ becoming entitled to the benefit of any registered
Intellectual Property whether as licensee or licen­sor (other than the Grantors’
right to sell products containing the trademarks of others in the ordinary
course of the Grantors’ business).

(c)        The Grantors’ entering into any new Licenses.

(d)        The Grantors’ knowing or having reason to know, that any application
or registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the PTO or any court or
tribunal) regarding the Grantors’ ownership of, or the validity of, any material
Intellectual Property or the Grantors’ right to register the same or to own and
maintain the same.

 

--------------------------------------------------------------------------------



                                                                                                                                               

Section 5

Agreement Applies to Future Intellectual Property

 

5.1       The provisions of this Agreement shall automatically apply to any such
additional property or rights described in subsections (a), (b) and (c) of
Section 4.6, above, all of which shall be deemed to be and treated as
“Intellectual Property” within the meaning of this Agreement.

5.2       Upon the reasonable request of the Collateral Agent, the Grantors
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Collateral Agent’s security interest in any Patent or Trademark and
the goodwill and General Intangibles of the Grantors relating thereto or
represented thereby (including, without limitation, filings with the PTO or any
similar office), and the Grantors hereby constitute the Collateral Agent as
their attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed;
provided, however, the Collateral Agent’s taking of such action shall not be a
condition to the creation or perfection of the security interest created hereby.

Section 6

Grantors’ Rights To Enforce Intellectual Property

Prior to the Collateral Agent’s giving of notice to the Grantors (i) following
the occurrence of an Event of Default or (ii) pursuant to Section 6.1 below, the
Grantors shall have the exclusive right to sue for past, present and future
infringement of the Intellectual Property including the right to seek
injunctions and/or money damages, in an effort by the Grantors to protect the
Intellectual Property against encroachment by third parties, provided, however:

 

6.1       The Grantors first provide the Collateral Agent with written notice of
the Grantors’ intention to so sue for enforcement of any Intellectual Property. 
If, in the reasonable opinion of the Collateral Agent, the Grantors have failed
to take appropriate action within sixty (60) days after such notice is given to
Collateral Agent, upon notice to the Grantors, the Collateral Agent may (but
shall not be required to) itself take such action in the name of the Grantors,
with any damages recovered in such action, net of costs and attorneys’ fees
reasonably incurred, to be applied as provided in Section 7.3 of the Credit
Agreement.

6.2       Any money damages awarded or received by the Grantors on account of
such suit (or the threat of such suit) shall constitute IP Collateral.

6.3       Following the occurrence of any Event of Default, the Collateral
Agent, by notice to the Grantors may terminate or limit the Grantors’ rights
under this Section 6.

Section 7

Collateral Agent’s Actions To Protect Intellectual Property

  In the event of:

 

--------------------------------------------------------------------------------



                                                                                                                                               

 

(a)        the Grantors’ failure, within five (5) days of written notice from
the Collateral Agent, to cure any failure by the Grantors to observe or perform
any of the Grantors’ covenants, agreements or other obligations hereunder;
and/or

(b)        the occurrence and continuance of any other Event of Default,

the Collateral Agent, acting in its own name or in that of the Grantors, may
(but shall not be required to) act in the Grantors’ place and stead and/or in
the Collateral Agent’s own right in connection therewith.

 

Section 8

Rights Upon Default

  Upon the occurrence of any Event of Default, the Collateral Agent may exercise
all rights and remedies of a secured party upon default under the Uniform
Commercial Code as adopted in the State of New York, with respect to the
Intellectual Property, in addition to which the Collateral Agent may sell,
license, assign, transfer, or other­wise dispose of the Intellectual Property. 
Any person may conclusively rely upon an affidavit of an officer of the
Collateral Agent that an Event of Default has occurred and that the Collateral
Agent is authorized to exercise such rights and remedies.

 

Section 9

Collateral Agent As Attorney In Fact

 

9.1       The Grantors hereby irrevocably constitute and designate the
Collateral Agent as and for the Grantors’ attorney in fact, effective following
the occurrence and during the continuance of an Event of Default:

(a)        To supplement and amend from time to time Exhibits A and B of this
Agreement to include any new or additional Intellectual Property of the
Grantors.

(b)        To exercise any of the rights and powers referenced herein.

(c)        To execute all such instruments, documents, and papers as the
Collateral Agent determines to be appropriate in connection with the exercise of
such rights and remedies and to cause the sale, license, assign­ment, transfer,
or other disposition of the Intellectual Property.

9.2       The foregoing grant of a power of attorney, being coupled with an
interest, shall be irrevocable until this Agreement is terminated by a duly
authorized officer of the Collateral Agent.

9.3       The Collateral Agent shall not be obligated to do any of the acts or
to exercise any of the powers authorized by Section 9.1, but if the Collateral
Agent elects to do any such act or to exercise any of such powers, it shall not
be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to any Grantor for any act or omission to
act except for any act or omission to act as to which there is a final
determination made in a judicial proceeding (in which proceeding the Collateral
Agent has had an opportunity to be heard) which determination includes a
specific finding that the subject act or omission to act had been grossly
negligent or in actual bad faith.



 

--------------------------------------------------------------------------------



                                                                                                                                               



Section 10

Collateral Agent’s Rights

 

Any use by the Collateral Agent of the Intellectual Property, as authorized
hereunder in connection with the exercise of the Collateral Agent’s rights and
remedies under this Agreement and under the Credit Agreement shall be
coextensive with the Grantors’ rights thereunder and with respect thereto and
without any liability for royalties or other related charges.

 

Section 11

Intent

This Agreement is being executed and delivered by the Grantors for the purpose
of registering and confirming the grant of the security interest of the
Collateral Agent in the IP Collateral with the PTO.  It is intended that the
security interest granted pursuant to this Agreement is granted as a supplement
to, and not in limitation of, the Security Interest granted to the Collateral
Agent, for the ratable benefit of the Credit Parties, under the Security
Agreement.  All provisions of the Security Agreement shall apply to the IP
Collateral.  The Collateral Agent shall have the same rights, remedies, powers,
privileges and discretions with respect to the security interests created in the
IP Collateral as in all other Collateral. In the event of a conflict between
this Agreement and the Security Agreement, the terms of this Agreement shall
control with respect to the IP Collateral and the Security Agreement with
respect to all other Collateral.

 

Section 12

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATION LAW.

 

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------



                                                                                                                                               

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

GRANTORS:

GAMESTOP CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS

CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

GAMESTOP TEXAS LTD.

as Borrowers

 

 

 

 

By:

/s/ Robert A. Lloyd

 

Name:

Robert A. Lloyd

 

Title:

EVP & CFO

 

 

 

KONGREGATE INC., as a Borrower

 

 

 

 

By:

/s/ J. Paul Raines

 

Name:

J. Paul Raines

 

Title:

CEO

 

 

 

MARKETING CONTROL SERVICES,

INC., as a Borrower

 

 

 

 

By:

/s/ Kevin Weimerskirch

 

Name:

Kevin Weimerskirch

 

Title:

President & Sec

 

 

 

SOCOM LLC, as a Borrower

 

 

 

 

By:

/s/ Mark Summey

 

Name:

Mark Summey

 

Title:

President

 

 

--------------------------------------------------------------------------------



                                                                                                                                               

 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

 

 

 

--------------------------------------------------------------------------------




EXHIBIT A

List of Patents and Patent Licenses

Patents and Patent Applications

Applicant

Title

SerialNo.

Patent No.

Date of Filing

None.

Patent Licenses

None.

--------------------------------------------------------------------------------




EXHIBIT B

List of Trademarks and Trademark Licenses

Trademark Registrations and Applications

Attached.

Trademark Licenses

Attached.

--------------------------------------------------------------------------------




Gamestop, Inc. Trademark Report By Country           Printed: 12/13/20101 Search
Criteria                 Status ACTIVE   ExhibitB         ClientID GAMESTP      
        Display Options                 Goods All                 REFERENCE #
MARK   FILED APP # REG DT REG # STATUS CLASSES BRAZIL                
GAME-218/BR-5 GAMESTOP in plain block 04/22/2008 829699422     PENDING 035  
letters                 CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

GAME-218/BR-6 GAMESTOP in plain block 04/22/2008 829699430 PENDING 041   letters
              CLASS DESCRIPTION        


041      Information on video games, computer games and eletronic games provided
in a web site

CANADA                 GAME-51 GAMESTOP in plain block 10/03/2003 1,192,760
04/27/2007 TMA686751 REGISTERED 35   letters                 CLASS DESCRIPTION  
         


35      Retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, DVDs,
movies, CDs, books, magazines, strategy guides, computer hardware and
accessories, computer console game hardware and accessories, toys, trading cards
and action figures; Retail store services in the field of video, computer and
electronic games.

GAME-52/CA GAMESTOP in plain block 10/17/2007 1,367,793 09/17/2009 TMA 747,882
REGISTERED 035   letters                   CLASS DESCRIPTION            


035      Online retail store services provided via a global computer network
featuring computer, video and electronic games, DVDs, movies, CDs, books,
magazines, strategy guides, computer hardware and accessories, computer console
game hardware and accessories, toys, trading cards and action figures.

GAME-175 MOVIESTOP in plain block 03/24/2005 1,251,886 04/29/2008 TMA713,077
REGISTERED 035   letters                   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, DVDs,
movies, CDs, books, magazines, strategy guides, computer hardware and
accessories, computer console game hardware and accessories, toys, trading cards
and action figures.

GAME-108-CA YOUR SOFTWARE 04/14/1994 751,800 09/20/1996 TMA 463,553 REGISTERED
009, 035   HEADQUARTERS (Trustees of             Chasada is owner)              
  CLASS DESCRIPTION            


009      Computer paper, paper disk containers, printer ribbons and blank
computer diskettes. 035      Retail store services in the field of computers,
computer software, video games and cartridges.

CHILE           GAME-85/CL GAMESTOP in plain block 10/13/2010 924366 PENDING 035
  letters                   Page 1


--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

COSTA RICA                 GAME-CR137 GAMESTOP (Stylized) 05/05/2009 2009-003404
10/28/2009 197774 REGISTERED 035   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures.

GAME-CR138 GAMESTOP (Stylized) 05/05/2009 2009-003405 11/06/2009 196167
REGISTERED 041   CLASS DESCRIPTION            


041      Providing a web site containing information and content on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figure

GAME-CR135 GAMESTOP in plain block 05/05/2009 2009-003402 10/26/2009 195466
REGISTERED 035   letters                   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures.

GAME-CR136 GAMESTOP in plain block 05/05/2009 2009-003403 10/26/2009 195465
REGISTERED 041   letters                   CLASS DESCRIPTION            


041      Providing a web site containing information and content on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figure

GAME-139CR GAMESTOP POWER TO THE 05/05/2009 2009-003406 10/28/2009 195760
REGISTERED 035   PLAYERS (Stylized) and               Design                  
CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures.

041

Page 2

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES GAME-140CR GAMESTOP
POWER TO THE 05/05/2009 2009-003407 11/06/2009 196135 REGISTERED     PLAYERS
(Stylized) and               Design                   CLASS DESCRIPTION        
   


041      Providing a web site containing information and content on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figure

EUROPEAN UNION (CTM)             GAME-93/EU3 GAMESTOP (Stylized) (White &
02/05/2003 003045812 02/05/2003 003045812 REGISTERED 35   Red)              
CLASS DESCRIPTION          


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-94/EU4 GAMESTOP in plain block 01/07/2003 2996452 01/17/2005 2996452
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-56/EU1 GAMESTOP.COM 01/07/2003 2996486 10/29/2004 2996486 REGISTERED 35  
CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-35/EU2 MOVIESTOP in plain block 03/31/2005 004367207 04/18/2006 004367207
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, DVDs,
movies, CDs, books, magazines, strategy guides, computer hardware and
accessories, computer console game hardware and accessories, toys, trading cards
and action figures

GAME-104/EU6 TRADESTOP (Stylized) (Blue & 08/04/2003 003298148 08/04/2003
003298148 REGISTERED 35   Orange)                 CLASS DESCRIPTION          


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-95/EU5 TRADESTOP in plain block 08/04/2003 003298131 02/04/2005 003298131
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

FEDERATION OF RUSSIA           T04960 RU00 GAMESTOP in plain block 08/12/2010
2010/726166 PENDING 035     letters        


Page 3

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      SALES PROMOTION FOR OTHERS, INCLUDING RETAIL STORE SERVICES AND ONLINE
RETAIL STORE SERVICES PROVIDED VIA A GLOBAL COMPUTER NETWORK FEATURING COMPUTER,
VIDEO AND   ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC
ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES,
STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION
FIGURES; and   Class 35 - PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC
GAMES, ELECTRONIC BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM.

  GERMANY                   GAME -164   SOFTSALE     11/01/1994 2905838
REGISTERED       HONG KONG                     T04960 HK00 GAMESTOP in plain
block 10/14/2009 301449180 05/24/2010 301449180 REGISTERED 035       letters    
                CLASS DESCRIPTION            


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; PROMOTING THE SALE OF
COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD
ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS,
MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND
ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM.

INDIA               T04960 IN00 GAMESTOP in plain block 10/13/2009 1873038
PENDING 035     letters               CLASS DESCRIPTION        


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

ISRAEL               T04960 IL00 GAMESTOP in plain block 10/15/2009 224489
PENDING 035     letters               CLASS DESCRIPTION        


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

Page 4

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP #   REG DT REG # STATUS CLASSES ITALY              
    GAME-168 CONSOLLES DEPARTMENT 04/05/2004 34072004 MI     PENDING     MEXICO
                  GAME-52/MX3 GAMESTOP in plain block 10/24/2003 626338  
03/23/2005 872600 REGISTERED 35   letters                   CLASS DESCRIPTION  
           


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, DVDs,
movies, CDs, books, magazines, strategy guides, computer hardware and
accessories, computer console game hardware and accessories, toys, trading cards
and action figures

PHILIPPINES               T04960 PH00 GAMESTOP in plain block 03/24/2010
4-2010-500413 PENDING 035     letters               CLASS DESCRIPTION        


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
DVDs,MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS   AND ACTION FIGURES; PROMOTING THE SALE OF COMPUTER, VIDEO
AND ELECTRONIC GAMES, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE
ADMINISTRATION OF A CUSTOMER INCENTIVE AWARD PROGRAM

SINGAPORE                       T04960 SG00 GAMESTOP in plain block 10/16/2009
T0911862 I 07/08/2010 T0911862 I REGISTERED 035     letters                    
  CLASS DESCRIPTION                


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; PROMOTING THE SALE OF
COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD GAMES, HAND-HELD
ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS, MOVIES, BOOKS,
MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER ACCESSORIES, TOYS AND
ACTION FIGURES THROUGH THE ORGANIZATION AND MANAGEMENT OF CUSTOMER LOYALTY
PROGRAMMES

SOUTH AFRICA             T04960 ZA00 GAMESTOP (Stylized) in Color 10/09/2009
2009/20257 PENDING 035       CLASS DESCRIPTION      


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

T04960 ZA01 GAMESTOP in plain block 10/09/2009 2009/20256 PENDING 035    
letters        


Page 5

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

SOUTH KOREA               T04960 KR00 GAMESTOP in plain block 11/19/2009
41-2009-28258 PENDING 035     letters               CLASS DESCRIPTION        


035      Retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games,
electronic board games, hand-held electronic entertainment hardware and
software, CDs, DVDs, CDs and DVDs containing movies, books, magazines, strategy
guide books, computer hardware, computer accessories, toys and action figures;
sales promotion agency services of computer, video and electronic games,
electronic board games, hand-held electronic entertainment hardware and
software, CDs, DVDs, CDs and DVDs containing movies, books, magazines, strategy
guide books, computer hardware, computer accessories, toys and action figures
through the administration of a customer incentive award program.

TAIWAN                   T04960 TW00 GAMESTOP in plain block 11/27/2009
098053259 10/16/2010 1435398 REGISTERED 035     letters                   CLASS
DESCRIPTION            


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

THAILAND               T08439 TH00 GAMESTOP in plain block 10/28/2009 748018
PENDING 35     letters               CLASS DESCRIPTION        


35      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES

TURKEY               T04960 TR00 GAMESTOP in plain block 11/18/2009 2009/61764
PENDING 035     letters        


Page 6

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      RETAIL STORE SERVICES AND ONLINE RETAIL STORE SERVICES PROVIDED VIA A
GLOBAL COMPUTER NETWORK FEATURING COMPUTER, VIDEO AND ELECTRONIC GAMES,
ELECTRONIC   BOARD GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND
SOFTWARE, CDS, DVDS, MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER
HARDWARE, COMPUTER ACCESSORIES, TOYS AND ACTION FIGURES; and   Class 35 -
PROMOTING THE SALE OF COMPUTER, VIDEO AND ELECTRONIC GAMES, ELECTRONIC BOARD
GAMES, HAND-HELD ELECTRONIC ENTERTAINMENT HARDWARE AND SOFTWARE, CDS, DVDS,
MOVIES, BOOKS, MAGAZINES, STRATEGY GUIDES, COMPUTER HARDWARE, COMPUTER
ACCESSORIES, TOYS AND ACTION FIGURES THROUGH THE ADMINISTRATION OF A CUSTOMER
INCENTIVE AWARD PROGRAM.

UNITED STATES                 GAME-US33 BIG HITS. BIG PLAYS. BIG 06/01/2004
78/428,083 05/02/2006 3,088,563 REGISTERED 035   VALUE                 CLASS
DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures

GAME-US7 FUNCO LAND 10/10/1990 74,104,697 08/18/1992 1,708,866 REGISTERED 42  
CLASS DESCRIPTION            


42      Retail store services in the field of used computer program video game
cartridges

GAME-US5 FUNCOLAND 02/05/1993 74,358,633 10/05/1993 1,796,604 REGISTERED 42  
CLASS DESCRIPTION            


42      Retail store services in the field of computer program video game
cartridges

GAME-US6 FUNCOLAND (Stylized) 08/06/1996 75/145,798 08/05/1997 2,085,805
REGISTERED 35   CLASS DESCRIPTION            


35      retail store services in the field of computer program video game
cartridges

GAME-US4 GAME INFORMER 05/14/1992 74-275,301 08/17/1993 1,788,102 REGISTERED 38
  CLASS DESCRIPTION            


38      Magazines relating to games; namely, computer and electronic video games

GAME-US16 GAMESTOP (Stylized) (Black & 08/28/2002 76/444,369 01/13/2004
2,805,625 REGISTERED 35   Red)                 CLASS DESCRIPTION          


35      Retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US20 GAMESTOP (Stylized) (Black, 09/18/2002 76/450,776 11/09/2004 2,902,027
REGISTERED 35   White & Red)                 CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US45 GAMESTOP (Stylized) (White & 08/25/2006 78/960,748 05/08/2007
3,239,889 REGISTERED 16, 35   Red in Black outline)          


Page 7

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


16      publications, namely, magazines, circulars and newsletters featuring
information on computer and video games and video and computer game hardware,
software and accessories 35      Retail store services and online retail store
services provided via a global computer network featuring new and used computer,
video and electronic games, videos, DVDs, movies, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures;
promoting the sale of new and used computer, video and electronic games, videos,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award and discount program

GAME-US17 GAMESTOP (Stylized) with 08/28/2002 76/444,450 03/15/2005 2,933,627
REGISTERED 35   Black Border (Black & Red)                 CLASS DESCRIPTION    
       


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US31 GAMESTOP AND MOVIES 05/28/2004 78/427,071 05/09/2006 3,091,220
REGISTERED 035   TOO!                   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures

GAME-US1 GAMESTOP in plain block 08/02/1991 74/190,944 08/11/1992 1,707,460
REGISTERED 42   letters                   CLASS DESCRIPTION            


42      Retail stores services in the field of video, computer and electronic
games

GAME-US49 GAMESTOP POWER TO THE 08/23/2007 77/262,380 08/19/2008 3,489,935
REGISTERED 035, 041   PLAYERS (Stylized) (Black &               Red)            
      CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures 041      Providing a web
site containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figure

GAME-US50 GAMESTOP POWER TO THE 08/23/2007 77/262,385 09/23/2008 3,506,230
REGISTERED 035, 041   PLAYERS (Stylized) (no color)                 CLASS
DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures 041      Providing a web
site containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figures

Page 8

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES GAME-US2 GAMESTOP.COM
12/02/1999 75/862,740 09/11/2001 2,489,084 REGISTERED 35   CLASS DESCRIPTION    
       


35      Retail services and online retail store services provided via a global
computer network featuring video, computer and electronic games

GAME-US3 GAMESTOP.COM 11/02/2000 76/158,066 01/13/2004 2,805,277 REGISTERED 041
  CLASS DESCRIPTION            


041      Providing a web site containing information on video games, computer
games and electronic games

GAME-US44 GAMESTOP.COM (Stylized) 08/25/2006 78/960,405 05/22/2007 3,245,007
REGISTERED 35, 41   (Black & Red)                 CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program 41      PROVIDING A WEB SITE CONTAINING INFORMATION ON VIDEO
GAMES, COMPUTER GAMES AND ELECTRONIC GAMES

GAME-138/US GO PRO GET MORE! 12/14/2010 85/197,813 PENDING 035   CLASS
DESCRIPTION        


035      Promoting the sale of goods of others through the administration of a
customer incentive award and discount program featuring discounts on new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; Retail store services
and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures

GAME-US38 GREAT GAMES, MORE 09/28/2004 78/490,452 05/16/2006 3,094,258
REGISTERED 35   CHOICES                 CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, computer hardware and computer
accessories

GAME-US34 HOME OF THE FREE NEW 06/21/2004 78/438,619 11/29/2005 3,022,109
REGISTERED 035   RELEASE                 CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

GAME-US39 KIDSTOP   09/29/2004 78/491,585 06/27/2006 3,110,401 REGISTERED 35  
CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

GAME-139/US MORE POWER TO THE 12/14/2010 85/197,800 PENDING 035   PLAYERS      
 


Page 9

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures

GAME-US30 MOVIEMAX   NOT FILED 035   CLASS DESCRIPTION    


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures

GAME-US54 MOVIESTOP (Stylized) (Black 01/11/2008 77/369,454 ALLOWED 035, 041   &
Red)               CLASS DESCRIPTION        


035      retail store services and online retail store services provided via a
global computer network featuring DVDs, videocassettes and other digital media
featuring films, movies, television shows, music, cartoons, documentaries,
sports, comedy and entertainment, CDs, books, magazines, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures 041      providing information via a global
computer network on movies, films, television shows, music, cartoons,
documentaries, sports, comedy and entertainment, books, magazines, consumer
electronics, computer, video and electronic games, strategy guides, DVD players
and recorders, computer hardware and accessories, computer console game hardware
and accessories, toys, gifts, trading cards and action figures

GAME-US56

MOVIESTOP (Stylized) (White 08/20/2008 77/551,355

04/21/2009 3,608,477

REGISTERED 035, 041

 * Red in Black outline)

CLASS

DESCRIPTION

035      Stand-alone retail kiosk vending machine services featuring prerecorded
DVDs, CDs, videocassettes and other prerecorded digital media, namely, films,
movies, videos, television shows, music, cartoons, documentaries, sports, comedy
and entertainment, and computer, video and electronic games and a trade-in
program in which customers can exchange old or new prerecorded DVDs, CDs,
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, and computer, video and electronic games 041      Rental services
via a stand-alone kiosk featuring rental of prerecorded DVDs, CDs, and
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment and rental of computer, video and electronic games

GAME-US57

MOVIESTOP (Stylized) (White 08/20/2008 77/551,370

06/08/2010 3,800,271

REGISTERED 035, 041

 * Red in Black outline)

Page 10

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Stand-alone retail kiosk vending machine services featuring prerecorded
DVDs, CDs, videocassettes and other prerecorded digital media, namely, films,
movies, videos, television shows, music, cartoons, documentaries, sports, comedy
and entertainment, and computer, video and electronic games and a trade-in
program in which customers can exchange old or new prerecorded DVDs, CDs,
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, and computer, video and electronic games; Providing consumer
information via a global computer network and stand-alone kiosk on movies,
films, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, books, magazines, consumer electronics, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures 041      Computerized on-line rental services
via a global computer network and stand-alone kiosk featuring rental of
prerecorded DVDs, CDs, and videocassettes and other prerecorded digital media,
namely, films, movies, videos, television shows, music, cartoons, documentaries,
sports, comedy and entertainment and rental of computer, video and electronic
games; Providing information via a global computer network and stand-alone kiosk
in the field of entertainment, namely, movies, films, television shows, music,
cartoons, documentaries, sports, comedy, and computer, video and electronic
games

GAME-US52 MOVIESTOP (Stylized) (White 01/08/2008 77/366,198 01/06/2009 3,558,754
REGISTERED 035   & Red)                   CLASS DESCRIPTION            


035      retail store services and online retail store services provided via a
global computer network featuring DVDs, videocassettes and other digital media
featuring films, movies, television shows, music, cartoons, documentaries,
sports, comedy and entertainment, CDs, books, magazines, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, trading
cards and action figures

GAME-US36 MOVIESTOP (Stylized) BUY 08/04/2004 78/462,013 06/27/2006 3,110,314
REGISTERED 035   SELL TRADE and Device (Red,             Black & White)        
      CLASS DESCRIPTION          


035      retail store services and online retail store services provided via a
global computer network featuring DVDs, videocassettes and other digital media
featuring films, movies, television shows, music, cartoons, documentaries,
sports, comedy and entertainment, CDs, books, magazines, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, trading
cards and action figures

GAME-US53 MOVIESTOP (Stylized) BUY 01/08/2008 77/366,203 01/06/2009 3,558,755
REGISTERED 035   TRADE (White & Red)                 CLASS DESCRIPTION          
 


035      retail store services and online retail store services provided via a
global computer network featuring DVDs, videocassettes and other digital media
featuring films, movies, television shows, music, cartoons, documentaries,
sports, comedy and entertainment, CDs, books, magazines, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, trading
cards and action figures

GAME-US51 MOVIESTOP (Stylized) in Black 01/10/2008 77/368,604 ALLOWED 035, 041  
Letters             CLASS DESCRIPTION      


041      Providing information via a global computer network on movies, films,
television shows, music, cartoons, documentaries, sports, comedy and
entertainment, books, magazines, consumer electronics, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures 035      Retail store services and online
retail store services provided via a global computer network featuring DVDs,
videocassettes and other digital media featuring films, movies, television
shows, music, cartoons, documentaries, sports, comedy and entertainment, CDs,
books, magazines, computer, video and electronic games, strategy guides, DVD
players and recorders, computer hardware and accessories, computer console game
hardware and accessories, toys, trading cards and action figures

GAME-140

MOVIESTOP EXPRESS

10/26/2009 77/857,228

ALLOWED

035, 041

Page 11

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Stand-alone retail kiosk vending machine services featuring prerecorded
DVDs, CDs, videocassettes and other prerecorded digital media, namely, films,
movies, videos, television shows, music, cartoons, documentaries, sports, comedy
and entertainment, and computer, video and electronic games and a trade-in
program in which customers can exchange old or new prerecorded DVDs, CDs,
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, and computer, video and electronic games; Providing consumer
information via a global computer network and stand-alone kiosk on movies,
films, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, books, magazines, consumer electronics, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures 041      Computerized on-line rental services
via a global computer network and stand-alone kiosk featuring rental of
prerecorded DVDs, CDs, and videocassettes and other prerecorded digital media,
namely, films, movies, videos, television shows, music, cartoons, documentaries,
sports, comedy and entertainment and rental of computer, video and electronic
games; Providing information via a global computer network and stand-alone kiosk
in the field of entertainment, namely, movies, films, television shows, music,
cartoons, documentaries, sports, comedy, and computer, video and electronic
games

GAME-US11 MOVIESTOP in plain block 09/11/2003 78/299,096 03/08/2005 2,931,959
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, DVDs,
movies, CDs, books, magazines, strategy guides, computer hardware and
accessories, computer console game hardware and accessories, toys, trading cards
and action figures

GAME-US12 MOVIESTOP in plain block 01/10/2008 77/368,542 ALLOWED 041   letters  
            CLASS DESCRIPTION        


041      Providing information via a global computer network on movies, films,
television shows, music, cartoons, documentaries, sports, comedy and
entertainment, books, magazines, consumer electronics, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures

GAME-US55 MOVIESTOP in plain block 08/20/2008 77/551,342 04/21/2009 3,608,476
REGISTERED 035, 041   letters                   CLASS DESCRIPTION            


035      Stand-alone retail kiosk vending machine services featuring prerecorded
DVDs, CDs, videocassettes and other prerecorded digital media, namely, films,
movies, videos, television shows, music, cartoons, documentaries, sports, comedy
and entertainment, and computer, video and electronic games and a trade-in
program in which customers can exchange old or new prerecorded DVDs, CDs,
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, and computer, video and electronic games 041      Rental services
via a stand-alone kiosk featuring rental of prerecorded DVDs, CDs, and
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment and rental of computer, video and electronic games

GAME-US58 MOVIESTOP in plain block 08/20/2008 77/551,371 06/08/2010 3,800,272
REGISTERED 035, 041   letters            


Page 12

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Stand-alone retail kiosk vending machine services featuring prerecorded
DVDs, CDs, videocassettes and other prerecorded digital media, namely, films,
movies, videos, television shows, music, cartoons, documentaries, sports, comedy
and entertainment, and computer, video and electronic games and a trade-in
program in which customers can exchange old or new prerecorded DVDs, CDs,
videocassettes and other prerecorded digital media, namely, films, movies,
videos, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, and computer, video and electronic games; Providing consumer
information via a global computer network and stand-alone kiosk on movies,
films, television shows, music, cartoons, documentaries, sports, comedy and
entertainment, books, magazines, consumer electronics, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, gifts,
trading cards and action figures 041      Computerized on-line rental services
via a global computer network and stand-alone kiosk featuring rental of
prerecorded DVDs, CDs, and videocassettes and other prerecorded digital media,
namely, films, movies, videos, television shows, music, cartoons, documentaries,
sports, comedy and entertainment and rental of computer, video and electronic
games; Providing information via a global computer network and stand-alone kiosk
in the field of entertainment, namely, movies, films, television shows, music,
cartoons, documentaries, sports, comedy, and computer, video and electronic
games

GAME-US14 PLAY MORE 06/30/1994 74/543,840 06/25/1996 1,982,962 REGISTERED 42  
CLASS DESCRIPTION            


42      retail store services featuring previously owned compact discs and
previously owned video game cartridges

GAME-US15 PLAY MORE 05/02/2002 76/403,429 08/23/2005 2,987,740 REGISTERED 35  
CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US46 RESPECT THE RATINGS 09/14/2006 78/974,069 11/06/2007 3,332,884
REGISTERED 35   CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program and public awareness program

GAME-US41 SAVE NOW. TRADE LATER. 11/09/2004 78/513,574 12/13/2005 3,028,673
REGISTERED 35   PLAY MORE                 CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US37 STOP RENTING START 08/11/2004 78/465,926 06/20/2006 3,107,910
REGISTERED 035   TRADING                   CLASS DESCRIPTION            


035      retail store services and online retail store services provided via a
global computer network featuring DVDs, videocassettes and other digital media
featuring films, movies, television shows, music, cartoons, documentaries,
sports, comedy and entertainment, CDs, books, magazines, computer, video and
electronic games, strategy guides, DVD players and recorders, computer hardware
and accessories, computer console game hardware and accessories, toys, trading
cards and action figures

GAME-US21

STOPWATCH

07/07/2003 76/530,285

07/13/2004 2,862,356

REGISTERED 35

Page 13

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; retail store and online retail store
provided via a global computer network featuring computer, video and electronic
games, dvds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figures featuring a bonus incentive
program for customers that provides discounts and related benefits to reward
repeat customers

GAME-US8 SUNRISE PUBLICATIONS 11/04/1994 74-595,374 09/10/1996 1,999,100
REGISTERED 41   CLASS DESCRIPTION               41 Publication of books and
magazines             GAME-US32 THE GAME NEVER ENDS AT 06/04/2004 78/429,979
05/09/2006 3,091,229 REGISTERED 035   GAMESTOP               CLASS DESCRIPTION  
         


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

GAME-US25 TRADE IN - CASH OUT 07/18/2003 78/275,869 06/07/2005 2,961,093
REGISTERED 35   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US42 TRADE MORE, PLAY MORE 05/04/2005 78/622,826 03/31/2009 3,600,207
REGISTERED 35   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

GAME-US23 TRADE STOP 07/18/2003 78/275,858 05/17/2005 2,953,515 REGISTERED 35  
CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US26 TRADESTOP (Stylized) (Black 07/18/2003 78,275,874 02/22/2005 2,928,313
REGISTERED 35   &White)                   CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US27 TRADESTOP (Stylized) (Blue & 07/18/2003 78/275,881 03/15/2005
2,934,182 REGISTERED 35   Orange)                 CLASS DESCRIPTION          


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US29 TRADESTOP (Stylized) TRADE 07/18/2003 78/275,894 03/15/2005 2,934,183
REGISTERED 35   IN - CASH OUT (Black & White)          


Page 14

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US28 TRADESTOP (Stylized) TRADE 07/18/2003 78/275,889 03/29/2005 2,937,004
REGISTERED 35   IN - CASH OUT (Blue &             Orange)                 CLASS
DESCRIPTION          


35      retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US22 TRADESTOP in plain block 07/18/2003 78/275,853 02/22/2005 2,928,311
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US24 TRADESTOP.COM 07/18/2003 78/275,861 02/22/2005 2,928,312 REGISTERED 35
  CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, dvds, cds, movies, books, magazines, strategy guides, computer hardware,
computer accessories, toys, games, trading cards and action figures

GAME-US35 WHERE THE MOVIES NEVER 06/18/2004 78/437,582 08/01/2006 3,124,505
REGISTERED 035   END                 CLASS DESCRIPTION          


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program

--------------------------------------------------------------------------------




    ELBO, INC.         Trademark Report By Country         Printed: 1/6/2011
Search Criteria               Status ACTIVE ExhibitB         ClientID ELBO      
      Display Options               Goods All               REFERENCE # MARK
FILED APP # REG DT REG # STATUS CLASSES AUSTRALIA               ELBO-61/AU EB
ELECTRONICS BOUTIQUE 12/30/1996 724820 10/27/2000 724820 REGISTERED 042  
(Stylized)               CLASS DESCRIPTION          


042      Retail store services of electric products, namely, interactive
multimedia hardware and software, computers, personal computers, computer
software, disc drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy discs, and batteries

ELBO-62/AU EB ELECTRONICS BOUTIQUE 12/30/1996 724817 06/18/1999 724817
REGISTERED 042   (Stylized)                 CLASS DESCRIPTION          


042      Retail store services of electric products, namely, interactive
multimedia hardware and software, computers, personal computers, computer
software, disc drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy discs, and batteries

ELBO-41/AU EB GAMES in plain block letters 06/04/2003 956383 05/05/2008 956383
REGISTERED 035, 041   CLASS DESCRIPTION          


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CDs and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines 041      Rental of video and computer games;
nad on-line rental oof computer games; a membership club or organization for
video and computer game enthusiasts which offers credits or discounts on
purchases of conventional and on-line rentals of video and computer games,
credits or discounts on video game magazines, free demonstration of video and
computer games, news and reviews of video and computer games, and other similar
benefits to members

ELBO-69/AU ELECTRONICS EB BOUTIQUE 12/30/1996 724819 10/27/2000 724819
REGISTERED 042   CLASS DESCRIPTION          


042      Retail store services of electric products, namely, interactive
multimedia hardware and software, computers, personal computers, computer
software, disc drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy discs, and batteries

ELBO-78/AU ELECTRONICS EB BOUTIQUE 12/30/1996 724816 06/18/1999 724816
REGISTERED 042   (Stylized)                 CLASS DESCRIPTION          


042      Retail store services of electric products, namely, interactive
multimedia hardware and software, computers, personal computers, computer
software, disc drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy discs, and batteries

ELBO-34/AU GAMESTOP in plain block 12/09/2005 1,090,820 PENDING 35   letters    
   


Page 1

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

ELBO-83/AU POWER TO THE PLAYERS 11/29/2007 1212693 07/18/2008 1212693 REGISTERED
035, 041   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures 041      Information
services relating to entertainment, provided on-line from a computer database or
the Internet relating to new and used computers, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer game hardware, computer game accessories,
toys and action figure.

BRAZIL               ELBO-79/BR EB ELECTRONICS BOUTIQUE 04/10/1996 819171271
11/23/2004 819171271 REGISTERED 035   and Design             CLASS DESCRIPTION  
       


035      Commercial auxiliary services including import and export of the
following products; software and hardware for interactive multimedia,computers,
personal computers, software for computers, computer programs, action discs,
modems, computer books, video game systems, software for video games, joysticks,
covers, floppy disks, batteries in local Brazilian Class 40.15

ELBO-42/BR EB GAMES in plain block letters 05/30/2003 825548454     PENDING 009
    CLASS DESCRIPTION             009             ELBO-43/BR EB GAMES in plain
block letters 05/30/2003 825548462     PENDING     ELBO-70/BR ELECTRONICS EB
BOUTIQUE 04/10/1996 819171280 11/23/2004 819171280 REGISTERED 035   and Design  
          CLASS DESCRIPTION          


035      Commercial auxiliary services including import and export of the
following products; software and hardware for interactive multimedia,computers,
personal computers, software for computers, computer programs, action discs,
modems, computer books, video game systems, software for video games, joysticks,
covers, floppy disks, batteries in local Brazilian Class 40.15

CANADA                 ELBO-105/CA BABBAGE'S (Trustees of 10/15/1993 739,041
08/09/1996 TMA 460,932 REGISTERED 009, 035   Chasada is owner)              
CLASS DESCRIPTION            


009      Discs for computer, computer paper, disc files and printer ribbons 035 
    Retail store services in the field of home computers, computer software,
video games and cartridges.

ELBO-40/CA

EB EDGE

07/08/2003 1,183,659

12/10/2008

TMA 730,632

REGISTERED 035

Page 2

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines.   (2) Rental of video and computer games. (3)
On-line rental of computer games.   (4) Providing a membership club or
organization for video and computer game enthusiasts which offers credits or
discounts on purchases and conventional and on-line rentals of video and
computer games, credits or discounts on video game magazines, free demonstration
of video and computer games, news and reviews of video and computer games; and
other similar benefits to its members.

ELBO-44/CA EB GAMES in plain block letters 09/12/2002 1,152,360 11/10/2008 TMA
728,171 REGISTERED 035   CLASS DESCRIPTION          


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines

ELBO-84/CA POWER TO THE PLAYERS 01/14/2008 1,379,059 01/14/2009 TMA 732,376
REGISTERED 35   CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; Providing a web site
containing information and content on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer game hardware, computer game
accessories, toys and action figures.

CHINA                 ELBO-36/CN GAMESTOP in plain block 12/23/2005 5079913
03/14/2009 5079913 REGISTERED 35   letters                 CLASS DESCRIPTION    
       


35      Import-export agency; procurement services for others (purchasing goods
and services for other businesses); industrial and commercial management
assistance; sales promotion (for others) promoting the sale of computer, video
and electronic games, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through an online store

DENMARK               ELBO-72/DK ELECTRONICS EB BOUTIQUE 10/17/1995 07846/1995
05/16/1997 VR1997/02083 REGISTERED 009, 016     CLASS DESCRIPTION          


009      Electrical apparatus and instruments, especially inter-actively
multimedia hardware and computer programs, computers, personal computers,
computer programs, disc drives, printers, modems, video game systems, software
for video games, joysticks, covers, floppy disks, batteries 016      Computer
books, computer magazines, printer ribbons

EUROPEAN UNION (CTM)

ELBO-52/EU

EB (Stylized)

09/18/1996 00342030

01/07/1999 00342030

REGISTERED 009, 016, 028

Page 3

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


009      Scientific, nautical, surveying, electric, photographic,
cinematographic, optical, weighing, measuring, signalling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for
coin-operated apparatus; cash registers, calculating machines, data processing
equipment and computers; computer software; computer hardware; parts and
accessories therefor; fire extinguishing apparatus; apparatus for recording,
transmission and reproduction of sound or images; magnetic data carriers,
recording disks; data processing equipment and computers; amusement apparatus
adapted for use with television receivers only; compact discs; computer
keyboards; computer memories; computer peripheral devices; computer hardware;
computer programs; computer software; floppy disks; games adapted for use with
television receivers only; magnetic data media; magnetic encoders; magnetic tape
units for computers; magnetic tapes; microprocessors; monitors; interactive
multimedia hardware and software; computers, personal computers, computer
software, disk drives, printers, modems, video game systems, video game
software, joysticks, covers, printer ribbons, blank floppy disks, and batteries.
016      Paper, printed matter; stationery; instructional and teaching
materials; booklets, books, computer programs, magazines, periodicals and
printed publications. 028      Toys, games and playthings; computer and video
games; gymnastic and sporting articles.

ELBO-45/EU EB GAMES in plain block letters 05/07/2002 02688604 12/18/2003
02688604 REGISTERED 035, 041   CLASS DESCRIPTION          


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines. 041      Rental of video and computer games;
on-line rental of computer games.

ELBO-68/EU ELECTRONICS BOUTIQUE 09/18/1996 00341966 06/14/2001 00341966
REGISTERED 009, 016, 028   (Stylized)                 CLASS DESCRIPTION        
   


009      Scientific, nautical, surveying, electric, photographic,
cinematographic, optical, weighing, measuring, signalling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for
coin-operated apparatus; cash registers, calculating machines, data processing
equipment and computers; computer software; computer hardware; parts and
accessories therefor; fire extinguishing apparatus; apparatus for recording,
transmission and reproduction of sound or images; magnetic data carriers,
recording disks; data processing equipment and computers; amusement apparatus
adapted for use with television receivers only; compact discs; computer
keyboards; computer memories; computer peripheral devices; computer hardware;
computer programs; computer software; floppy disks; games adapted for use with
television receivers only; magnetic data media; magnetic encoders; magnetic tape
units for computers; magnetic tapes; microprocessors; monitors; interactive
multimedia hardware and software; computers, personal computers, computer
software, disk drives, printers, modems, video game systems, video game
software, joysticks, covers, printer ribbons, blank floppy disks, and batteries
016      Paper, printed matter; stationery; instructional and teaching
materials; booklets, books, computer programs, magazines, peridocals and printed
publications. 028      Toys, games and playthings; computer and video games;
gymnastic and sporting articles.

ELBO-86/EU

POWER TO THE PLAYERS

11/29/2007 006466941

11/18/2008 006466941

REGISTERED 35, 41

Page 4

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures. 41      Providing a web
site containing entertainment information and content on new and used computer,
video and electronic games, video game consoles, hand-held video game players,
digital media players and recorders, videos, DVDs, movies, role-playing cards,
game cards, books, magazines, strategy guides, computer game hardware, computer
game accessories, toys and action figures.

ELBO-117/EU Stylized BUNNY Device in 09/17/2010 009384082 PENDING 035  
Black/White/Pink             CLASS DESCRIPTION        


035      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games,
electronic board games, hand-held electronic entertainment hardware and
software, CDs, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, electronic board games, hand-held
electronic entertainment hardware and software, CDs, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award program

FRANCE               ELBO-73/FR ELECTRONICS EB BOUTIQUE 04/24/1997 97675113
10/03/1997 97675113 REGISTERED 009     CLASS DESCRIPTION          


009      Electric goods, electronic products, namely, material and/or data
processing programs, interactive media; computers; personal computers, software
(recorded programs), mechanisms driving discs (data processing), computer
printers; modems; books, magazines, computer science; electronic games
apparatus; software for electronic games; control levers (games); cases for
electronic apparatus, ribbons for computer printers, blank floppy disks,
electric batteries

GERMANY                 ELBO-51/DE EB ELECTRONIC BOUTIQUE 10/20/1995 39542702.9
09/09/1996 39542702.9 REGISTERED 009, 016   (Stylized)               CLASS
DESCRIPTION            


009      Datenverarbeitungsanlagen und deren Teile, auf Datenträgern
gespeicherte Programme für Datenverarbeitungsanlagen, Modems, Drucker,
Magnetbänder, Compactdisks (CD), Disketten, Batterien, Akkumulatoren,
Video-Spiele, Spielcomputer; alle vorgenannten Waren soweit in Klasse 9
enthalten 016      Bücher, Magazine (Zeitschriften), Zeitungen, Farbbänder für
Drucker von Datenverarbeitungsanlagen und Schreibmaschinen

IRELAND                 ELBO-49/IE EB (Stylized) 09/18/1996 96/5222 02/03/2000
214249 REGISTERED 009, 016, 028   CLASS DESCRIPTION            


009      Apparatus for recording, transmission and reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, blank floppy disks,
and batteries; computer games. 016      Printed matter; instructional and
teaching material, booklets, books, magazines, periodicals and printed
publications; printer ribbons 028      Games, and playthings, and toys,
including hand held computer and video games.

Page 5

--------------------------------------------------------------------------------




REFERENCE # MARK FILED APP # REG DT REG # STATUS CLASSES ELBO-54/IE EB
ELECTRONICS BOUTIQUE 09/18/1996 96/5223 02/03/2000 214250 REGISTERED 009, 016,
028   (Stylized)               CLASS DESCRIPTION          


009      Apparatus for recording, transmission and reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, blank floppy disks,
and batteries; computer games. 016      Printed matter; instructional and
teaching material, booklets, books, magazines, periodicals and printed
publications; printer ribbons. 028      Games, and playthings, and toys,
including hand held computer and video games.

ELBO-67/IE ELECTRONICS BOUTIQUE 09/18/1996 96/5224 02/03/2000 207451 REGISTERED
009, 016, 028   AND THE ELECTRONICS               BOUTIQUE                 CLASS
DESCRIPTION            


028      Games, and playthings, and toys, including computer and video games.
009      Apparatus for recording, transmission and reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories, computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software,
computers, personal computers, computer software, disk drives, printers, modems,
video game systems, video game software, joysticks, covers, printer ribbons,
blank floppy disks, and batteries. 016      Printed matter; instructional and
teaching material, booklets, books, computer programs, magazines, periodicals
and printed publications.

ISRAEL                 ELBO-74/IL ELECTRONICS EB BOUTIQUE 10/26/1995 101,511
09/05/2001 101,511 REGISTERED       ITALY                 ELBO-55/IT EB
(Stylized) 06/20/1996 MI960005936 12/14/1998 761950 REGISTERED 042   CLASS
DESCRIPTION            


042      Services provided by shops; sale of retail goods such as machines and
programs, interactive multimedia, laboratories electronics, PC, programs for
electronic laboratories, carriages for diskettes, printers, modem, computer
books, computer magazines, video game systems, video game programs, screens,
ribbons for printers, diskettes, batteries

JAPAN               ELBO-75/JP ELECTRONICS EB BOUTIQUE 12/28/1996 81-147580
05/11/2001 4473438 REGISTERED 035     CLASS DESCRIPTION          


035      wholesale services and retail store services in relation to electronic
products, including interactive multimedia hardware and software, computers,
personal computers, computer software, disc drives, printers, modems, computer
books, computer magazines, video game systems, video game software, joysticks,
covers, printer ribbons, blank floppy discs, and batteries

ELBO-37/JP GAMESTOP in plain block 12/08/2005 115365/2005 08/18/2006 4979675
REGISTERED 35   letters            


Page 6

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

ELBO-87/JP POWER TO THE PLAYERS 11/29/2007 119756/2007 09/17/2010 4070892
REGISTERED 035, 041   CLASS DESCRIPTION            


035      Retail services including online retail store services provided via a
global computer network featuring new and used computers, hand-held video game
players, digital media players and recorders, video tapes, blank DVDs, computer
hardware, computer connection cables, computer joysticks, computer mice,
computer keyboards, computer video and audio connection cables, computer video
routing boxes, batteries and chargers, mouse pads, computer faceplates, computer
microphones and headsets, wireless game controllers, wireless microphones,
headphones and computer disc cleaning kits; Sales promotion for others through
the administration of a customer incentive award and discount program featuring
discounts on new and used computers, consumer video games, electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, video tapes, blank DVDs, recorded DVDs, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer connection
cables, computer joysticks, computer mice, computer keyboards, computer video
and audio connection cables, computer video routing boxes, batteries and
chargers, mouse pads, computer faceplates, computer microphones and headsets,
wireless game controllers, wireless microphones, headphones and computer disc
cleaning kits, toys and action figures; Advertising and publicity services;
Issuance of trading stamps; Business management analysis or business
consultancy;Marketing research; Providing information on commodity sales; Retail
services or wholesale services for electrical machinery and apparatuses;
Providing information on sale via web site on new and used computer, consumer
video games, electronic games, video game consoles, hand-held video game
players, digital media players and recorders, video tapes, blank DVDs, recorded
DVDs, role-playing cards, game cards, books, magazines, strategy guides,
computer game hardware, computer game connection cables, computer game
joysticks, computer game mice, computer game keyboards, computer game video and
audio connection cables, computer game video routing boxes, computer game
batteries and chargers, mouse pads, computer game faceplates, computer game
microphones and headsets, computer game wireless game controllers, computer     
game wireless microphones, headphones and computer game disc cleaning kits, toys
and action figures      041      Providing electronic publications

MEXICO               ELBO-47/MX EB GAMES in plain block letters 05/29/2003
603151 10/29/2004 858087 REGISTERED 035     CLASS DESCRIPTION          


035      Online and retail store services featuring children’s toys and books,
children’s video tapes, cd’s and audio tapes, interactive toys, puzzles and
board games, plush toys, dress up clothing, children’s arts and crafts, science
and nature items, computer hardware, software and peripherals, computer-related
furniture, video game hardware, software and accessories, electronic board
games, hand-held entertainment, hardware and software, consumer-related disc
hardware and software, consumer electronics, and related accessories, books and
magazines

ELBO-88/MX EB GAMES in plain block letters 05/29/2003 603152 10/29/2004 858088
REGISTERED 041   CLASS DESCRIPTION          


041      Rental of video and computer games; and on-line rental of computer
games; a membership club or organization for video and computer game enthusiasts
which offers credits or discounts on purchases on video games magazines, free
demonstration of video and computer games, news and reviews of video and
computer games, and other similar to its members

NEW ZEALAND

ELBO-47/NZ

EB GAMES in plain block letters 03/26/2003 675805

09/07/2006 675805

REGISTERED 035

Page 7

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      mail order, online and retail store services relating to children's
toys and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines

ELBO-48/NZ EB GAMES in plain block letters 03/26/2003 675806 09/07/2006 675806
REGISTERED 041   CLASS DESCRIPTION          


041      rental of video and computer games; and on-line rental of computer
games; a membership club or organisation for video and computer game enthusiasts
which offers credits or discounts on purchases and conventional and on-line
rentals of video and computer games, credits or discounts on video game
magazines, free demonstration of video and computer games, news and reviews of
video and computer games, and other similar benefits to its members

ELBO-76/NZ ELECTRONICS EB BOUTIQUE 03/06/1997 273534 02/09/1999 273534
REGISTERED 042   (Stlyzed)                 CLASS DESCRIPTION          


042      wholesale services and retail store services in relation to electronic
products, including interactive multimedia hardware and software, computers,
personal computers, computer software, disc drives, printers, modems, computer
books, computer magazines, video game systems, video game software, joysticks,
covers, printer ribbons, blank floppy discs, and batteries

ELBO-39/NZ GAMESTOP in plain block 12/08/2005 740116 07/13/2006 740116
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network in respect of computer, video and electronic games,
DVDs, movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

NORWAY               ELBO-65/NO EB ELECTRONICS BOUTIQUE 04/19/2001 2001-05018
09/18/2006 234954 REGISTERED 035, 041   (Stylized)             CLASS DESCRIPTION
         


035      Retail sale of children's toys and books, children's video tapes, CDs
and audio tapes, interactive toys, puzzles and board games, plush toys, dress up
clothng, children's arts and crafts, scinece and nature items, computer hardware
and software and accessories, electronic board games, hand-held entertainment
hardware and software, computer-related disc hardware and software, and
entertainment electronics, and for the sale, resale, trade-in, and rental of
video games and PC games, and for the sale and resale of trading/game cards, and
for the sale of accessories , books and magazines relating to the above 041     
Online gaming and game rental on demand online

ELBO-48A/NO EB GAMES in plain block letters 07/22/2003 2003-06871A 07/17/2010
256210 REGISTERED 035   CLASS DESCRIPTION          


035      Mail order, online and retail store services featuring children's toys
and children's books, puzzles and board games, plush toys, dress up clothing,
children's art and crafts and equipment for the creation of children's art and
art crafts, science and nature items, books and magazines.

ELBO-38/NO GAMESTOP in plain block 12/13/2005 200514027 10/09/2006 235322
REGISTERED 35   letters                   CLASS DESCRIPTION            


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

Page 8

--------------------------------------------------------------------------------




REFERENCE #

ELBO-88/NO

ELBO-82/NO

SOUTH AFRICA

ELBO-77/ZA

SOUTH KOREA

ELBO-56/KR

ELBO-46/KR

ELBO-58/KR

SWITZERLAND

ELBO-71/CH

ELBO-35/CH

MARK   FILED APP # REG DT REG # STATUS CLASSES POWER TO THE PLAYERS 11/30/2007
200714771     PENDING 035, 038, 041 CLASS DESCRIPTION             038          
   


041      providing a web site containing information and content on new and used
computer, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer hardware,
computer accessories, toys and action figure 035      Retail store services and
online retail store services provided via a global computer network featuring
new and used computer, video and electronic games, video game consoles,
hand-held video game players, digital media players and recorders, videos, DVDs,
movies, role-playing cards, game cards, books, magazines, strategy guides,
computer hardware, computer accessories, toys and action figures; promoting the
sale of goods of others through the administration of a customer incentive award
and discount program featuring discounts on new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures

RESPECT THE RATINGS 09/09/2008 200811381 11/10/2008 248561 REGISTERED 35 CLASS
DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program and public awareness program

ELECTRONICS EB BOUTIQUE 10/23/1995 95/14095

07/10/1999

95/14095

REGISTERED

EB (Stylized) 02/03/1995 95-994 11/14/1996 33518 REGISTERED   EB GAMES
(Stylized) 05/29/2003 41-2003-11297 10/24/2006 139195 REGISTERED 035, 041 CLASS
DESCRIPTION            


035      Sales agency or mediating services for children's toys and books
related to games, children's video tapes related to games, CDs and audio tapes
related to games, interactive toys for games, puzzles for games, board games,
plush toys for games, clothing for role playing, computer hardware, software and
peripherals related to games, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software for games,
041      Rental of video and computer game programs, and on-line rental of
computer game programs

ELECTRONICS BOUTIQUE 02/03/1995 95-995 11/14/1996 33519 REGISTERED   (Stylized)
          ELECTRONICS EB BOUTIQUE 10/19/1995 436837 03/27/1997 1201895
REGISTERED 009, 016, 028 CLASS DESCRIPTION          


009      Electric and electronic apparatus and instruments as included in Class
9; equipment for recording, transmission and reproduction of data, sound and
image; electronic, optical and magnetic recording devices, records; data
processing equipment, computers, computer hardware and software as well as
peripheral apparatus and instruments, including personal computers, interactive
multimedia hardware and software, disk drives, printers, modems, video games
apparatus, video games software, joysticks, unrecorded floppy disks, batteries;
components, spare parts and accessories such as lids, cable anc connectors for
all aforesaid goods 016      Printed matter, including computer books and
magazines; typewriters and office requisites (except furniture), including
inking ribbons for printers; teaching aids and teaching materials (except
apparatus) including user manuals 028      Games, toys, including video game
apparatus

GAMESTOP in plain block 12/09/2005 60167/2005 01/25/2006 542227 REGISTERED 35
letters                       Page 9


--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games, dvds,
movies, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures; promoting the sale of computer, video and
electronic games, dvds, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures through the
administration of a customer incentive award program

ELBO-85/CH POWER TO THE PLAYERS 11/29/2007 63496 05/14/2008 570865 REGISTERED
035, 041, 042   CLASS DESCRIPTION            


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of goods of others through the administration
of a customer incentive award and discount program featuring discounts on new
and used computer, video and electronic games, video game consoles, hand-held
video game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures 041      Providing
information on websites concerning entertainment in regard of new and used
computers, video and electronic games, video game consoles, hand-held video game
players, digital media players and recorders, videos, DVDs, movies, role-playing
cards, game cards, books, magazines, strategy guides, computer game hardware,
computer game accessories, toys and action figures 042      Providing
information on websites regarding technology and technical values in regard of
new and used computer, video, and electronic games, video game consoles,
hand-held video game players, digital media players and recorders, videos, DVDs,
movies, role-playing cards, game cards, books, magazines, strategy guides,
computer game hardware, computer game accessories, toys and action figures

ELBO-80/CH RESPECT THE RATINGS 09/09/2008 61226/2008 11/07/2008 579007
REGISTERED 35   CLASS DESCRIPTION            


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program and public awareness program

UNITED KINGDOM                   ELBO-53/GB EB (Stylized) 10/10/1995 2040726
06/05/1998 2040726 REGISTERED 009, 016, 028,                 038, 042   CLASS
DESCRIPTION            


009      Apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer key boards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy disks;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software;
personal computers; disk drives; printers; modems; video game systems for use
with television receivers only; video game software; joysticks. 016      Printed
matter; instructional and teaching material (except apparatus); booklets; books;
computer programs; magazines; periodicals; printed publications. 028      Games
and playthings, not included in any other class; toys; computer and video games
other than those for use with television receivers only. 038      Communications
by computer terminals; computer aided transmission of messages and images;
electronic mail; rental of message sending apparatus. 042      Computer
programming; consultancy in the field of computer hardware; leasing access to a
computer database; computer rental; updating computer software; computer
software design; computer software rental.

ELBO-64/GB EB ELECTRONICS BOUTIQUE 10/10/1995 2040724 07/18/1997 2040724
REGISTERED 009, 016, 028,   (Stylized)         038, 042


Page 10

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


009      Apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy discs;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software;
personal computers; disk drives; printers; modems; video game systems for use
with television receivers only; video game software; joysticks; but not
including computer software relating to typefaces. 016      Printed matter;
instructional and teaching material(except apparatus); booklets; books; computer
programs; magazines; periodicals; printed publications. 028      Games and
playthings, not included in any other classes; toys; computer and video games
other than those for use with television receivers only. 038      Communications
by computer terminals; computer aided transmission of messages and images;
electronic mail; rental of message sending apparatus. 042      Computer
programming; consultancy in the field of computer hardware; leasing access to a
computer database; computer rental; updating computer software; computer
software design; computer software rental.

ELBO-50/GB EBX (Stylized) and Device 11/02/1995 2050730 09/01/2000 2050730
REGISTERED 009, 016, 025,   CLASS DESCRIPTION           028, 038, 042


016      Printed matter; instructional and teaching material(except apparatus);
booklets; books; computer programs; magazines; periodicals; printed
publications. 025      Articles of clothing; headgear; footwear. 009     
Magnetic data carriers, recording disks, data processing apparatus and
computers, computer keyboards, computer memories, computer peripheral devices,
computer hardware, computer programs, computer software, floppy discs, magnetic
data media, magnetic encoders, magnetic tape units for computers, magnetic
tapes, microprocessors, monitors, interactive multi-media hardware and software,
disks drives, printers and modems; none of the aforesaid goods for use in the
broking of financial instruments; apparatus for recording, transmission or
reproduction of sound and images; amusement apparatus adapted for use with
television receivers only; compact discs; video game systems for use with
television receivers only; joysticks; parts and fittings included in Class 9 for
all the aforesaid goods; but not including cases, casings or any goods similar
to cases or casings. 028      Games and playthings, not included in any other
classes; toys; computer and video games other than those for use with television
receivers only. 038      Communications by computer terminals; computer aided
transmission of messages and images; electronic mail; rental of message sending
apparatus; none of the aforesaid services relating to electronic broking of
financial instruments. 042     

ELBO-57/GB ELECTRONICS BOUTIQUE 10/06/1995 2041846 09/19/1997 2041846 REGISTERED
009   CLASS DESCRIPTION            


009      Computers; videos; visual display units; keyboards; joysticks; computer
software, but none relating to typefaces; computer games; parts and fittings for
all the aforementioned goods.

ELBO-59/GB STOP -N- SAVE SOFTWARE 11/02/1995 2043306 01/16/1998 2043306
REGISTERED 009, 016, 025,   and Device           028, 038, 039,              
042


Page 11

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


009      Apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy discs;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software;
personal computers; disk drives; printers; modems; video game systems for use
with television receivers only; video games software; joysticks. 016     
Printed matter; instructional and teaching material (except apparatus);
booklets; books; computer programs; magazines; periodicals; printed
publications. 025      Clothing, footwear and headgear. 028      Games and play
things, not included in other classes; toys; computer and video games other than
those for use with television receivers only. 038      Communications by
computer terminal; computer aided transmission of messages and images;
electronic mail; rental of message sending apparatus. 039      Transportation
and storage services relating to computer hardware, computer software, computer
peripherals, video games systems and video games software. 042      Computer
programming; consultancy in the field of computer hardware; leasing access to a
computer database; computer rental; updating computer software; computer
software design; computer software rental.

ELBO-60/GB THE ELECTRONICS 10/10/1995 2040725 08/01/1997 2040725 REGISTERED 009,
016, 028,   BOUTIQUE ELECTRONICS           038, 042   BOUTIQUE                
CLASS DESCRIPTION            


009      Apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording disks; data processing equipment and
computers; amusement apparatus adapted for use with television receivers only;
compact discs; computer keyboards; computer memories; computer peripheral
devices; computer hardware; computer programs; computer software; floppy discs;
games adapted for use with television receivers only; magnetic data media;
magnetic encoders; magnetic tape units for computers; magnetic tapes;
microprocessors; monitors; interactive multimedia hardware and software;
personal computers; disk drives; printers; modems; video game systems for use
with television receivers only; video game software; joysticks; but not
including computer software relating to typefaces. 016      Printed matter;
instructional and teaching material (except apparatus); booklets; books;
computer programs; magazines; periodicals; printed publications. 028      Games
and playthings, not included in any other classes; toys; computer and video
games other than those for use with television receivers only. 038     
Communications by computer terminals; computer aided transmission of messages
and images; electronic mail; rental of message sending apparatus. 042     
Computer programming; consultancy in the field of computer hardware; leasing
access to a computer database; computer rental; updating computer software;
computer software design; computer software rental.

UNITED STATES                 ELBO-US39 BABBAGE'S 01/07/1985 73/516,423
06/25/1985 1,345,315 REGISTERED 42   CLASS DESCRIPTION            


42      Retail store services in the field of home computers, computer software,
video games and cartridges

ELBO-41US BABBAGE'S SOFTWARE FOR 08/18/1983 73/439,907 06/25/1985 1,345,205
REGISTERED 42   THE HOME (Stylized)               CLASS DESCRIPTION          


42      Retail store services in the field of home computers, computer software,
video games and cartridges

ELBO-US112

BUCK

09/02/2009 77/818,890

ALLOWED

035, 041

Page 12

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, videos, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
new and used computer, video and electronic games, videos, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award and
discount program 041      Providing a web site containing entertainment
information, namely, providing information about new and used computer, video
and electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards games,
game cards, books and magazines featuring computer games, strategy guides for
computer games, computer game hardware, computer game accessories, toys and
action figures; Entertainment services, namely, conducting contests and
sweepstakes and conducting contests and sweepstakes over a global computer
network

ELBO-US7 EB EDGE   11/19/2002 76/474,305 08/07/2007 3,275,629 REGISTERED 035,
041   CLASS DESCRIPTION            


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
computer hardware, software and peripherals, computer-related furniture, video
game hardware, software and accessories, electronic board games, hand-held
entertainment hardware and software, consumer-related disc hardware and
software, consumer electronics, and related accessories, books and magazines;
operation and maintenance of a membership club or organization for video and
computer game enthusiasts which offers credits or discounts on purchases of
video and computer games, conventional and online rentals of video and computer
games and credits or discounts on video game magazines to its members 041     
Rental of video and computer games; on-line rental of computer games; operation
and maintenance of a membership club or organization for video and computer game
enthusiasts which offers free demonstration of video and computer games, and
news and reviews of video and computer games to its members

ELBO-US19 EB ELECTRONICS BOUTIQUE 08/03/1994 74/557,001 08/08/1995 1,910,639
REGISTERED 042   (Stylized)               CLASS DESCRIPTION          


042      retail store services of electric products, namely interactive
multimedia hardware and software, computers, personal computers, computer
software, disk drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joy sticks, covers, printer ribbons,
blank floppy disks, and batteries

ELBO-US20 EB ELECTRONICS BOUTIQUE 08/03/1994 74/556,981 08/08/1995 1,910,638
REGISTERED 042   (Stylized)                 CLASS DESCRIPTION          


042      retail store services of electric products, namely interactive
multimedia hardware and software, computers, personal computers, computer
software, disk drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joy sticks, covers, printer ribbons,
blank floppy disks, and batteries

ELBO-US12 EB GAMES (Stylized) 11/29/2002 76/474,303 08/01/2006 3,123,954
REGISTERED 035, 041   CLASS DESCRIPTION            


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines 041      Rental of video and computer games;
and on-line rental of computer games

ELBO-US13 EB GAMES in plain block letters 03/19/2002 76/385,446 07/11/2006
3,114,551 REGISTERED 035   CLASS DESCRIPTION          


035      mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, computer hardware, software and
peripherals, computer-related furniture, video game hardware, software and
accessories, electronic board games, hand-held entertainment hardware and
software, consumer-related disc hardware and software, consumer electronics, and
related accessories, books and magazines

Page 13

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES ELBO-US21 EB in plain
block letters 08/03/1994 74/556,983 07/18/1995 1,906,173 REGISTERED 042   CLASS
DESCRIPTION            


042      retail store services of electric products, namely interactive
multimedia hardware and software, computers, personal computers, computer
software, disk drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joy sticks, covers, printer ribbons,
blank floppy disks, and batteries

ELBO-US11 EBGAMES.COM 02/09/2001 76/207,595 07/11/2006 3,114,518 REGISTERED 035
  CLASS DESCRIPTION            


035      mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, computer hardware, software and
peripherals, computer-related furniture, video game hardware, software and
accessories, electronic board games, hand-held entertainment hardware and
software, consumer-related disc hardware and software, consumer electronics, and
related accessories, books and magazines

ELBO-US10 EBGAMES.COM (Stylized) 11/29/2002 76/474,304 09/12/2006 3,142,527
REGISTERED 035, 041   CLASS DESCRIPTION            


035      Mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines 041      rental of video and computer games;
and on-line rental of computer games

ELBO-US14 EBGAMES.COM 02/09/2001 76/207,596 07/11/2006 3,114,519 REGISTERED 035
  ELECTRONICS BOUTIQUE               (Stylized) and Device                 CLASS
DESCRIPTION            


035      mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, computer hardware, software and
peripherals, computer-related furniture, video game hardware, software and
accessories, electronic board games, hand-held entertainment hardware and
software, consumer-related disc hardware and software, consumer electronics, and
related accessories, books and magazines

ELBO-US16 EBWORLD.COM (Stylized) 10/21/1999 75/829,091 03/06/2001 2,433,191
REGISTERED 035   CLASS DESCRIPTION            


035      Computerized on-line ordering services, featuring, children's toys, and
books, video tapes, CD's and audio tapes, interactive toys, puzzles and board
games, plush toys, children's arts and crafts, science and nature items,
computer hardware, software and peripherals, computer-related furniture,
consumer electronics, featuring accessories, electronic board games, hand-held
entertainment hardware and software, DVD's, DVD players, MP3 players, and
computer-related disc hardware and software, video games and PC games,
collectibles, featuring, trading cards and game cards, books and magazines
related to any of the foregoing

ELBO-US17 EBWORLD.COM in plain block 10/21/1999 75/829,090 03/06/2001 2,433,190
REGISTERED 035   letters                   CLASS DESCRIPTION            


035      Computerized on-line ordering services, featuring, children's toys, and
books, video tapes, CD's and audio tapes, interactive toys, puzzles and board
games, plush toys, children's arts and crafts, science and nature items,
computer hardware, software and peripherals, computer-related furniture,
consumer electronics, featuring accessories, electronic board games, hand-held
entertainment hardware and software, DVD's, DVD players, MP3 players, and
computer-related disc hardware and software, video games and PC games,
collectibles, featuring, trading cards and game cards, books and magazines
related to any of the foregoing

ELBO-US24

EBX

08/03/1994 74/556,841

08/01/1995 1,909,051

REGISTERED 042

Page 14

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


042      retail store services of electric products, namely interactive
multimedia hardware and software, computers, personal computers, computer
software, disk drives, printers, modems, computer books, computer magazines,
video game systems, video game software, joy sticks, covers, printer ribbons,
blank floppy disks, and batteries

ELBO-US114 GAMESTOP POWERUP 02/01/2010 77/925,057 ALLOWED 035   REWARDS        
    CLASS DESCRIPTION        


035      Promoting the sale of goods of others through the administration of a
customer incentive award and discount program featuring discounts on new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; Retail store services
and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures

ELBO-115 GAMESTOP POWERUP 02/01/2010 77/925,060 ALLOWED 035   REWARDS PRO      
      CLASS DESCRIPTION        


035      Promoting the sale of goods of others through the administration of a
customer incentive award and discount program featuring discounts on new and
used computer, video and electronic games, video game consoles, hand-held video
game players, digital media players and recorders, videos, DVDs, movies,
role-playing cards, game cards, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; Retail store services
and online retail store services provided via a global computer network
featuring new and used computer, video and electronic games, video game
consoles, hand-held video game players, digital media players and recorders,
videos, DVDs, movies, role-playing cards, game cards, books, magazines, strategy
guides, computer hardware, computer accessories, toys and action figures

ELBO-US46 GAMESTOP SHARE THE 04/03/2008 77/439,111 ALLOWED 36   POWER          
    CLASS DESCRIPTION        


36      charitable fund raising services; providing information via a web site
on charitable fund raising; management of charitable funds

ELBO-US32 GAMESTOP SHARE THE 04/03/2008 77/439,115 ALLOWED 36   POWER FUND      
      CLASS DESCRIPTION        


36      charitable fund raising services; providing information via a web site
on charitable fund raising; management of charitable funds

ELBO-US111 INDIE GAME CHALLENGE and 07/16/2009 77/782,472 03/09/2010 3,757,188
REGISTERED 041   Design                 CLASS DESCRIPTION          


041      Providing online video and computer game contests, competitions and
tournaments; providing a web site featuring on-line video and computer games

ELBO-US44 Miscellaneous Design (Image of 01/05/2005 78/542,569 08/01/2006
3,122,825 REGISTERED 35   RHINO)                 CLASS DESCRIPTION          


35      retail store, online retail store and electronic catalogue services
featuring audio-video recordings of films, movies, pre-recorded video cassettes,
digital versatile discs or dvds, electronic and computerized video games and
associated electronic equipment and accessories, game books, magazines, toys,
foodstuffs, clothing featuring t-shirts and headgear, computer software and
hardware, and related home entertainment products and equipment; retail store
services featuring movies, films, motion pictures pre-recorded video cassettes,
digital video discs or dvds, and electronic and computerized video game trading

ELBO-US31

POWER TO THE PLAYERS

04/26/2007 77/166,241

06/24/2008 3,454,909

REGISTERED 35, 41

Page 15

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


35      Retail store services and online retail store services provided via a
global computer network featuring new and used computer, video and electronic
games, video game consoles, hand-held video game players, digital media players
and recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures; promoting the sale of new and used computer, video and
electronic games, video game consoles, hand-held video game players, digital
media players and recorders, videos, DVDs, movies, role-playing cards, game
cards, books, magazines, strategy guides, computer hardware, computer
accessories, toys and action figures through the administration of a customer
incentive award and discount program 41      providing a web site containing
information and content on new and used computer, video and electronic games,
video game consoles, hand-held video game players, digital media players and
recorders, videos, DVDs, movies, role-playing cards, game cards, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figure

ELBO-US113 RECHARGED 10/29/2009 77/860,050 ALLOWED 009, 028, 035   CLASS
DESCRIPTION        


035      retail stores and online retail store services featuring used,
repaired, recycled and refurbished video game consoles, hand-held gaming units,
portable gaming units and accessories therefor 009      computer, video and
electronic game hardware, namely used, repaired, recycled and refurbished
computer and video game consoles for use with an external display screen or
monitor; hand-held gaming units for playing electronic games for use with an
external display screen or monitor; portable gaming units, namely, portable
computer game consoles for use with an external display screen or monitor;
portable handheld units for playing electronic games for use with external
display screen or monitor; and accessories therefore, namely, computer programs
for video and computer games, handheld joy stick units for playing video games
028      hand-held units for playing video games other than those adapted for
use with an external screen or monitor

ELBO-114/US RECHARGED (Stylized) and 11/16/2009 77/873,113 ALLOWED 009, 028, 035
  Design               CLASS DESCRIPTION        


035      retail stores and online retail store services featuring used,
repaired, recycled and refurbished video game consoles, hand-held gaming units,
portable gaming units and accessories therefor 009      computer, video and
electronic game hardware, namely used, repaired, recycled and refurbished
computer and video game consoles for use with an external display screen or
monitor; hand-held gaming units for playing electronic games for use with an
external display screen or monitor; portable gaming units, namely, portable
computer game consoles for use with an external display screen or monitor;
portable handheld units for playing electronic games for use with external
display screen or monitor; and accessories therefore, namely, computer programs
for video and computer games, handheld joy stick units for playing video games
028      hand-held units for playing video games other than those adapted for
use with an external screen or monitor

ELBO-US45 RHINO VIDEO GAMES 09/04/2001 2,485,098 REGISTERED 35   (Stylized)    
        CLASS DESCRIPTION        


35      Retail store services and on-line retail store services via a global
computer network featuring new and used electronic, computer and video games,
and game systems

ELBO-US33 Stylized BUNNY Device in 03/24/2009 77/697,496 12/22/2009 3,729,939
REGISTERED 035   Black/White/Pink                 CLASS DESCRIPTION            


035      retail store services and online retail store services provided via a
global computer network featuring computer, video and electronic games,
electronic board games, hand-held electronic entertainment hardware and
software, CDs, DVDs, movies, books, magazines, strategy guides, computer
hardware, computer accessories, toys and action figures; promoting the sale of
computer, video and electronic games, electronic board games, hand-held
electronic entertainment hardware and software, CDs, DVDs, movies, books,
magazines, strategy guides, computer hardware, computer accessories, toys and
action figures through the administration of a customer incentive award program

ELBO-US28 THE ELECTRONICS 03/11/1985 73/526,120 01/13/1987 1,425,236 REGISTERED
035   BOUTIQUE (Stylized)            


Page 16

--------------------------------------------------------------------------------




REFERENCE # MARK   FILED APP # REG DT REG # STATUS CLASSES   CLASS DESCRIPTION  
         


035      RETAIL STORE SERVICES OF ELECTRIC PRODUCTS, NAMELY: (( COMPUTERS,
PERSONAL COMPUTERS, )) COMPUTER SOFTWARE, DISC DRIVES, (( PRINTERS, MONITORS, ))
MODEMS, COMPUTER BOOKS, COMPUTER MAGAZINES, VIDEO SOFTWARE, JOY STICKS, COVERS,
PRINTER   RIBBONS, BLANK FLOPPY DISCS, WATCHES, RADIOS, (( TAPE RECORDERS,
TELEVISION SETS, COMBINATION TELEVISION SETS AND RADIOS, CHILDREN'S RADIOS, ))
CALCULATORS, (( CLOCKS, )) AND BATTERIES

ELBO-US43 THE FINAL WORD ON 01/12/2006 78/790,443 12/12/2006 3,183,455
REGISTERED 16   COMPUTER & VIDEO GAMES               CLASS DESCRIPTION          
 


16      Publications, namely, magazines in the fields of video, electronic,
computer and online games, video and computer game systems and consoles,
hand-held devices, wireless devices, strategy guides, game cards and game
accessories

ELBO-US9 WE TAKE GAMES 05/08/2003 76/516,876 02/26/2008 3,389,325 REGISTERED 035
  SERIOUSLY                 CLASS DESCRIPTION            


035      mail order, online and retail store services featuring children's toys
and books, children's video tapes, CD's and audio tapes, interactive toys,
puzzles and board games, plush toys, dress up clothing, children's arts and
crafts, science and nature items, computer hardware, software and peripherals,
computer-related furniture, video game hardware, software and accessories,
electronic board games, hand-held entertainment hardware and software,
consumer-related disc hardware and software, consumer electronics, and related
accessories, books and magazines; operation and maintenance of a membership club
or organization for video and computer game enthusiasts which offers credits or
discounts on purchases of video and computer games and credits or discounts on
video game magazines to its members

--------------------------------------------------------------------------------




    FILE   REG. REG.   Term/Renewal TRADEMARK COUNTRY   APP. NO.     STATUS    
  DATE   DATE NO.   s               To be renewed               upon renewal of
              International               Registration               with WIPO
KONGREGAT             ("WIPO E ALBANIA 6/ 8/2007 983,020 6/ 8/2007 983,020
REGISTERED Renewal")   KONGREGAT ANTIGUA & 6/ 8/2007 983,020 6/ 8/2007 983,020
REGISTERED WIPO Renewal E BARBUDA               KONGREGAT ARMENIA 6/ 8/2007
983,020 11/16/2009 983,020 REGISTERED WIPO Renewal E                 KONGREGAT
AUSTRALIA 6/ 8/2007 983,020 6/ 8/2007 1,275,523 REGISTERED WIPO Renewal E      
          KONGREGAT AZERBAIJAN 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED
WIPO Renewal E                 KONGREGAT BELARUS 6/ 8/2007 983,020 6/ 8/2007
983,020 REGISTERED WIPO Renewal E                 KONGREGAT BHUTAN 6/ 8/2007
983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E                 KONGREGAT
BOTSWANA 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E          
    KONGREGAT             5/10/2025 -   CANADA 6/ 8/2007 1,350,833 5/10/2010
766,245 REGISTERED   E             Renewal due   KONGREGAT CHINA 6/ 8/2008
983,020 6/ 8/2008 983,020 REGISTERED WIPO Renewal E                 KONGREGAT
CROATIA 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E          
      KONGREGAT CUBA 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal
E                 KONGREGAT EUROPEAN UNION 6/ 8/2007 983,020 6/ 8/2007 983,020
REGISTERED WIPO Renewal E (CTM)               KONGREGAT FEDERATION OF 6/ 8/2007
983,020 10/ 6/2009 983,020 REGISTERED WIPO Renewal E RUSSIA              
KONGREGAT GEORGIA 6/ 8/2007 983,020 11/27/2009 983,020 REGISTERED WIPO Renewal E
              KONGREGAT               E ICELAND 6/ 8/2007 983,020 6/ 8/2007
983,020 REGISTERED WIPO Renewal   KONGREGAT IRAN 6/ 8/2007 983,020 6/ 8/2007
983,020 REGISTERED WIPO Renewal E                             Second            
  Installment of               Fees due - KONGREGAT             payment in E
JAPAN 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED process   KONGREGAT KENYA
6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E                
KONGREGAT LESOTHO 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E
                KONGREGAT LIECHTENSTEIN 6/ 8/2007 983,020 6/ 8/2007 983,020
REGISTERED WIPO Renewal E                 KONGREGAT MACEDONIA 6/ 8/2007 983,020
6/ 8/2007 983,020 REGISTERED WIPO Renewal E                 KONGREGAT MOLDOVA 6/
8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E                
KONGREGAT MONACO 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E  
              KONGREGAT MONGOLIA 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED
WIPO Renewal E                 KONGREGAT MONTENEGRO 6/ 8/2007 983,020 6/ 8/2007
983,020 REGISTERED WIPO Renewal E                 KONGREGAT MOROCCO 6/ 8/2007
983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E              


--------------------------------------------------------------------------------




              6/8/2012 - KONGREGAT             Affidavit of Use E MOZAMBIQUE 6/
8/2007 983,020 6/ 8/2007 983,020 REGISTERED due   KONGREGAT NAMIBIA (S.W. 6/
8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO Renewal E AFRICA)              
KONGREGAT NETHERLANDS 6/ 8/2007 983,020 6/ 8/2007 983,020 REGISTERED WIPO
Renewal E ANTILLES             KONGREGAT         983,02       NORTH KOREA 6/
8/2007 983,020 6/ 8/2007   REGISTERED WIPO Renewal E         0     KONGREGAT    
    983,02       NORWAY 6/ 8/2007 983,020 7/10/2009   REGISTERED WIPO Renewal E
        0     KONGREGAT         983,02       SERBIA 6/ 8/2007 983,020 6/ 8/2007
  REGISTERED WIPO Renewal E         0     KONGREGAT         983,02       SIERRA
LEONE 6/ 8/2007 983,020 6/ 8/2007   REGISTERED WIPO Renewal E         0    
KONGREGAT         983,02       SINGAPORE 6/ 8/2007 983,020 6/ 8/2007  
REGISTERED WIPO Renewal E         0     KONGREGAT         983,02       SOUTH
KOREA 6/ 8/2007 983,020 4/ 7/2010   REGISTERED WIPO Renewal E         0    
KONGREGAT         983,02       SWAZILAND 6/ 8/2007 983,020 6/ 8/2007  
REGISTERED WIPO Renewal E         0     KONGREGAT         983,02      
SWITZERLAND 6/ 8/2007 983,020 6/ 8/2007   REGISTERED WIPO Renewal E         0  
  KONGREGAT         983,02       SYRIA 6/ 8/2007 983,020 6/ 8/2007   REGISTERED
WIPO Renewal E         0     KONGREGAT         983,02       TURKEY 6/ 8/2007
983,020 6/ 8/2007   REGISTERED WIPO Renewal E         0     KONGREGAT        
983,02       UKRAINE 6/ 8/2007 983,020 6/ 8/2007   REGISTERED WIPO Renewal E    
    0                   Class 42 -               remaining from              
original               application, post               divisional filing.      
        Client instructed to               allow application               to
abandon by not KONGREGAT     77/060,1       filing a Statement E UNITED STATES
12/ 8/2006 46     ABANDONED of Use               4/7/2014-2015 -              
Filing period for KONGREGAT     77/976,6   3,604,   Declaration Under E UNITED
STATES 12/ 8/2006 62 4/ 7/2009 238 REGISTERED Sections 8 & 15 KONGREGAT        
983,02       VIETNAM 6/ 8/2007 983,020 6/ 8/2007   REGISTERED WIPO Renewal E    
    0                   6/8/2012               Dependency               Period
Ends; KONGREGAT         983,02   6/8/2017 Renewal E WIPO     6/ 8/2007 0
REGISTERED due KONGREGAT         983,02       ZAMBIA 6/ 8/2007 983,020 6/ 8/2007
  REGISTERED WIPO Renewal E         0    


--------------------------------------------------------------------------------




KONGREGATE, INC. SCHEDULE OF REGISTERED DOMAIN NAMES

 * jimily.com
 * kongkids.com
 * kongkids.net
 * kongkids.org
 * kongkidz.com
 * kongkidz.net
 * kongkidz.org
 * komgregate.com
 * kongragate.com
 * kongregat.com
 * kongregate.com
 * kongregate.net
 * kongregate.org
 * kongregatestage.com
 * kongregatetrunk.com
 * knogregate.com
 * kongshred.com
 * norazi.com

--------------------------------------------------------------------------------



                                                                                                               

                                                                                                                   